    Case 3:20-cv-00376-MAB Document 17 Filed 10/15/20 Page 1 of 2 Page ID #507




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRYSTAL M. GRATER,                                       )
                                                         )
          Plaintiff,                                     )
                                                         )
vs.                                                      )       Civil No. 20-cv-376-MAB
                                                         )
COMMISSIONER of SOCIAL                                   )
SECURITY,                                                )
                                                         )
          Defendant.                                     )

                                MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          Before the Court is the parties’ Joint Motion for Remand for Further Proceedings

Pursuant to Sentence Four of 42 U.S.C. § 405(g). 1 (Doc. 16).

          The parties ask that this case be remanded for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six

remand) depends upon a finding of error, and is itself a final, appealable order. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991); Perlman v. Swiss Bank Corporation Comprehensive

Disability Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand,

judgment should be entered in favor of Plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303

(1993).

          The parties agree that, upon remand, “The ALJ will evaluate the claimant’s RFC,

with citation to the medical evidence that supports each limitation assessed and with



1This case was assigned to the undersigned for final disposition upon consent of the parties pursuant to 28
U.S.C. §636(c). See, Docs. 5, 10.

                                              Page 1 of 2
Case 3:20-cv-00376-MAB Document 17 Filed 10/15/20 Page 2 of 2 Page ID #508




consideration for all the claimant’s impairments; evaluate the record medical opinions;

and obtain additional medical and vocational evidence if warranted.” (Doc. 16, p. 1).

       For good cause shown, the parties’ Joint Motion for Remand for Further

Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g) (Doc. 16) is GRANTED.

       The final decision of the Commissioner of Social Security denying Plaintiff’s

application for social security disability benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to sentence

four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of Plaintiff.

       IT IS SO ORDERED.

       DATED: October 15, 2020


                                                        /s/ Mark A. Beatty
                                                        MARK A. BEATTY
                                                        United States Magistrate Judge




                                        Page 2 of 2
